Citation Nr: 0902510	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling prior to July 15, 2008, and 70 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  The veteran testified before a 
Decision Review Officer (DRO) at the Milwaukee RO in March 
2006; a transcript of that hearing is associated with the 
claims folder.

The issue before the Board today was remanded in March 2008 
for further evidentiary and procedural development.  This was 
accomplished; however, for the reasons discussed below, the 
Board concludes that it may not proceed with a decision at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the Board's March 2008 Remand, a letter dated 
March 21, 2008, was received from the Milwaukee Vet Center.  
This letter indicates that the veteran has been receiving 
treatment for his service-connected PTSD since March 7, 2008, 
including weekly counseling for anger management and bi-
monthly individual counseling.  A review of the record 
reveals that the veteran was previously treated at the 
Milwaukee Vet Center; treatment records dated through April 
2006 are associated with the claims file.  

The Board notes that although the Vet Center is part of the 
VA community, its records are separately maintained and must 
be specifically requested from the facility.  Therefore, when 
the Board directed the agency of original jurisdiction (AOJ) 
to obtain "all VA treatment records, including psychiatric 
and mental health records, from the Milwaukee VA Medical 
Center for the period from July 2002 through the present," 
in its March 2008 Remand the Vet Center records were not 
obtained because they were not specifically identified as 
outstanding.  Nevertheless, because such records are 
generated by a VA facility, they are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In light of the March 2008 Vet Center letter, the Board finds 
that there are outstanding VA records pertinent to the 
veteran's current claim on appeal, and a remand is necessary 
to undertake reasonable effort to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Vet Center treatment 
records from Milwaukee Vet Center for the 
period from April 2006 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefit sought is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




